DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 02/04/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/22/2021 was filed after the mailing date of the non-Final Rejection on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-5 and 8-20 are pending in this application.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0234728) in view of Lee et al (US 2018/0302670).

Regarding Claims 1, 15 and 20, Hwang discloses a media client (e.g., see Figs. 1, 6; such as a display device 100) with corresponding method and computer-readable medium embodying program instructions to implement the method comprising: 
a content input interface (see Fig. 6; such as a first communication circuit 110 may receive broadcast content from the broadcast receiving device 200); a content presentation interface (such as an interface to a display 130); a network communication interface (such as a second communication circuit 120 may communicate with an external server); a processing unit (such as a processor 160); non-transitory data storage (such as memory 150); and program instructions stored in the non-transitory data storage (e.g., see Fig. 7, elements 151-159; Para 60) and executable by the processing unit to carry out operations including: 
processing a media stream for presentation, and while processing the media stream for presentation (e.g., see Para 63; Para 79; processing the first content for presentation such as broadcast content, e.g., while processing broadcast program content, advertisement content etc.), (i) detecting in the media stream a watermark (such as extract an intrinsic watermark from the captured image to create watermark information) and (ii) responsive to detecting the watermark, carrying out a fingerprint-related action (in response, then transmit the image identification information to the ACR server for alternative content replacement) (e.g., see Para 34; Para 64; Para 79).

silent about the fingerprint-related action comprises the media client increasing a rate of generation of query fingerprints of the media stream that is being processed by the media client.
However, in an analogous art, Lee discloses the fingerprint comparison process could be conducted at a desired rate, which could also contribute to the level of granularity of the analysis. In particular, the server could compare a latest query fingerprint or latest sliding window of query fingerprints with the reference fingerprints every T seconds, defining a comparison interval, with a longer comparison interval making the analysis more coarse, or a shorter comparison interval making the analysis more granular (e.g., see Para 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to include the media client increasing a rate of generation of query fingerprints of the media stream that is being processed by the media client, as taught by Lee so as to facilitate more granular fingerprint analysis.

Regarding Claim 2, Hwang further discloses the method is carried out by the media client (see Figs 1, 6; such as by the display device 100).

Regarding Claim 3, Hwang further discloses the method is carried out by an entity in a media-distribution path along which the media stream flows to the media client (e.g., see Figs. 1, 7; Para 79; such as an ACR server 300).

Regarding Claim 4, Hwang further discloses using the detected watermark as a basis to trigger the fingerprint-related action comprise transmitting out-of-band from the entity (e.g., see Para 57; such as transmitting via second communication channel 120 from ACR server) to the media client information ascertained based on the watermark, to enable the media client to carry out or cause to be carried out the fingerprint-related action (e.g., see Para 79; such as carry out alternative advertisement replacement).

Regarding Claims 5 and 16, Hwang further discloses the fingerprint-related action comprises a fingerprint automatic-content-recognition (ACR) related action (see Fig. 7; Para 79).

Regarding Claim 8, Hwang further discloses the fingerprint-related action comprises starting to report fingerprints to another entity (see Fig. 7; Para 79; such as report to an ACR server).

Regarding Claim 9, Hwang further discloses the fingerprint-related action comprises engaging in signaling to obtain fingerprints for use to perform a fingerprint comparison (e.g., see Para 40).

Regarding Claim 10, Hwang further discloses the fingerprint-related action comprises engaging in fingerprint comparison (e.g., see Para 40).

Regarding Claims 11 and 18, Hwang further discloses the fingerprint-related action facilitates dynamic content revision (e.g., see Para 41; Para 79; such as advertisement replacement).

Regarding Claims 12 and 19, Hwang further discloses the dynamic content revision comprises dynamic ad replacement (e.g., see Para 41; Para 79).

Regarding Claims 17, Hwang in view of Lee discloses the fingerprint-related action comprises at least one action selected from the group consisting of (i) the media client starting to report query fingerprints of the media stream to another entity, (ii) the media client engaging in signaling to obtain reference fingerprints for use to perform fingerprint comparison, and (iii) the media client engaging in fingerprint comparison (e.g., see Hwang: Para 40; Para 79; Lee: Para 7; such as item (ii) or (iii)).


6.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0234728) as applied to claim 1 above, and further in view of Ramaswamy et al (US 2015/0106505).

Regarding Claim 13, Hwang is silent about the watermark is added to the media stream based on transport stream metadata.
However, in an analogous art, Ramaswamy equally discloses the watermark is added to the media stream based on transport stream metadata (e.g., see Para 36; such as the media-identifying metadata may indicate, for example, a watermark associated with the media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to include the watermark is added to the media stream based on transport stream metadata, as taught by Ramaswamy to take advantage of additional auxiliary information to identify each portion of the media stream for further processing.

Regarding Claim 14, Hwang discloses at an entity such as ACR server in a media-distribution path along which the media stream flows to the media client, adding the watermark to the media stream (see Para 79) but is not explicit about adding the watermark to the media stream comprises obtaining, from a transport stream that carries the media stream, metadata that is not watermarked into the media stream; and encoding the obtained metadata as information in the watermark in the media stream.
However, Ramaswamy equally discloses obtaining, from a transport stream that carries the media stream, metadata that is not watermarked into the media stream; and encoding the obtained metadata as information in the watermark in the media stream (e.g., see Para 36; such as the watermark having the first format is transcoded into media-identifying metadata having a second format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to include obtaining, from a transport stream that carries the media stream, metadata that is not watermarked into the media stream; and encoding the obtained metadata as information in the watermark in the media stream, as taught by Ramaswamy to take advantage of known technique to quickly identify the desired portion of the media stream.

Response to Arguments
7.	Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
In reference to Applicant’s arguments (page 9)
Applicant sees no disclosure in paragraph 0079 of carrying out a fingerprint-related action in response to detecting a watermark. Further, Applicant has not found in paragraph 0079 or elsewhere in Hwang a disclosure of the invention of claim 1 including least using the detected watermark as a basis to trigger a fingerprint-related action.
Examiner’s response
Examiner respectfully disagrees. For example, Hwang first discloses detecting a watermark (such as extract an intrinsic watermark from the captured image to create watermark information); then discloses using the detected watermark as a basis to trigger a fingerprint-related action (then using detection of watermark as a basis to trigger a fingerprint-related action; since the claimed language is broad, thus transmitting the image identification information to the ACR server to determine whether an alternative advertisement is present (i.e., query for an available content or advertisement based on an image identification information) can be reasonably interpreted as triggering a fingerprint-related action as it is well-known in the art) (e.g., see Para 34; Para 44; Para 79).
In reference to Applicant’s arguments (page 10)
Second, the Examiner's remarks regarding claim 7 did not explain why the invention recited by claim 7 would have been obvious. Namely, the Examiner's remarks did not explain why the teachings of Hwang in view of Lee would have reasonably suggested using the detected watermark as a basis to trigger a fingerprint-related action comprising the media client increasing a rate of generation of query fingerprints of the media stream being processed.
Examiner’s response
Examiner also disagrees. As already responded in the previous arguments that Hwang discloses using the detected watermark as a basis to trigger a fingerprint-related action. Lee further discloses the rate for fingerprint-related inquiry can be adjusted to increase with benefits of facilitating more granular fingerprint analysis (the benefits is also acknowledged in the specifications of the application, e.g., see Para 46-47). Thus, the combination of Hwang and Lee would render “the media client increasing a rate of generation of query fingerprints of the media stream being processed” to be obvious with the benefits of facilitating more granular fingerprint analysis as admitted by the applicant.

Conclusion
8.	Claims 1-5 and 8-20 are rejected.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426